Court of Appeals
of the State of Georgia

                                                              ATLANTA, April 11, 2016

The Court of Appeals hereby passes the following order

A16A0992. DONNA M. AUSTIN et al. v. FIVE POINTS AUTO SALES OF STONE
    MOUNTAIN, LLC..


        The appellant in this case failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing of an enumeration
of errors and brief within twenty days after the appeal was docketed. See also Court of Appeals
Rule 13.

        On March 10, 2016, this Court ordered the appellant to file an enumeration of errors and
a brief no later than March 21, 2016. As of the date of this order, the appellant's enumeration of
errors and brief still have not been filed. Accordingly, this appeal is deemed abandoned and is
hereby ordered DISMISSED. Court of Appeals Rules 7, 23 (a).



                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, April 11, 2016.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.